DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0301408, “Li”) in view of Fujita et al. (US 2014/019285, “Fujita”) in view of Seo et al. (US 2016/0230961, “Seo”).
Regarding claim 1, 5, and 6, Li teaches a display device (or image display apparatus, e.g., [0002], [0003]) comprising an optical laminate having a color filter (or wavelength conversion layer, Fig. 3, layer 14, [0031], [0033]) and an optical filter layer (reading on absorption layer, Fig. 3, layer 12 [0031], [0037]). Li additionally teaches the inclusion of a liquid crystal cell (Fig. 3, layer 30, [0031]) and a backlight unit (Fig. 3, layer 80, [0031]).
    PNG
    media_image1.png
    330
    497
    media_image1.png
    Greyscale
	While Li teaches the inclusion of pigments or dyes in its optical filter layer ([0051]), Li fails to specifically teach the inclusion of a compound reading on either generally formulas I or II in the color 
Regarding claim 2, Li additionally teaches an embodiment where the laminate is free from a polarizing plate on a side of the absorption layer opposite to the wavelength conversion layer (see Fig. 3, having no polarizer on the outside or viewing side of the optical filtering layer 12). 
Regarding claims 3 and 4, Li additionally teaches that he wavelength conversion layer contains quantum dots ([0006], [0036]) and is a color filter ([0006]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fujita in view of Seo, as applied to claim 1, above, and further in view of Tomonaga et al. (US 2010/0309414, “Tomonaga”).
Regarding claim 7, modified Li teaches a display having, from the viewing side, the absorption layer (e.g., Fig. 3, layer 12, [0031]), a wavelength conversion layer (Fig. 3, layer 14, [0031]), and a liquid crystal cell (Fig. 3, layer 30, [0031]), but modified Li fails to specifically teach the inclusion of polarizer plates. However, in the same field of endeavor of liquid crystal display devices ([0008]), Tomonaga teaches to include polarizing plates on either side of a liquid crystal cell (see Fig. 1, layers 20, 20’, [0008], [0010]) in order to the polarization of light entering and leaving the liquid crystal cell in order to reduce light leakage in dark states at oblique angles and high contrast (e.g., [0012], [0013], [0021]). It therefore would have been obvious to have included polarizing plates on either side of the liquid crystal cell of Li in order to provide a display that reduces light leakage in dark states at oblique angles and high contrast (e.g., [0012], [0013], [0021]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782